DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 10/25/2021 following the Final Rejection of 06/25/2021. Claims 1, and 14 were amended; claims 15-17 are newly added. Claims 1, 3, and 6-17 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of 06/25/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to claims rejected under 35 USC § 102 have been fully considered but they are not persuasive. 
Regarding Applicant's point, on page 8 of Remarks, that “there is no teaching of a corresponding local edge surface, nor does such a corresponding structure appear to Wetzel et al.’s drawing figures” was not found persuasive by Examiner. Under a broadest reasonable interpretation of the newly added claim limitation, “wherein the noise reducing device has a local edge surface facing the first end”, prior art Wetzel does anticipate this limitation since the forward-facing surface of airflow modifying elements 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g. on page 9 of Remarks, “it can be clearly seen that the base portion 36 [in fig. 3 of Wetzel] has no such stepped or offset structure”) are not recited in the rejected claim(s). the claims as currently presented do not recite of a stepped/offset structure nor does it make reference to the base portion. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 the last two lines recites “the at least one noise reducing device has a local edge surface extend along at least part of said trailing edge surface in a flapwise direction” but should likely read “the local edge surface of the at least one noise reducing device extends along at least part of said trailing edge surface in a flapwise direction”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 6-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0209398, herein referenced as Wetzel.
Regarding Claim 1, Wetzel recites a noise reduction device (vortex generator 32 fig. 3) for a wind turbine blade, having a first end (see leading edge 38 fig. 3), a second end (see trailing edge 40 fig. 3), a first local side surface (see top surface of base 36 fig. 3) and a second local side surface (underside of base 36 fig. 3 that is attached to the suction side 20 of blade 16) arranged between the first end and the second end (leading edge 38 and trailing edge 40 fig. 3), wherein the noise reducing device (see 32 fig. 3) is configured for attachment to a side surface (suction side 20 fig. 3) of the wind turbine blade (16 fig. 2), 
the noise reducing device (32 fig. 3) comprising a plurality of airflow modifying elements (see airflow modifying elements 35 adjacent leading edge 38 in fig. 3), a plurality of noise reducing elements (see airflow and at least one base part (see base as defined in examiner figure 1), the airflow modify elements (see airflow modifying elements 35 adjacent leading edge 38 fig. 3) extending from a first proximal end (see first 1st end in examiner figure 1) to the first end (see leading edge 38 fig. 3), the noise reducing elements (see airflow modifying elements 35 adjacent trailing edge 40 in fig. 3) extending from an opposite facing second proximal end (see 2nd proximal end in examiner figure 1) to the second end (see trailing edge 38 in fig. 3), and the at least one base part (see base in examiner figure 1) extending from the first proximal end (see 1st proximal end in examiner figure 1) to the second proximal end (see 2nd proximal end in examiner figure 1), 
wherein the airflow modifying element (airflow modifying elements adjacent leading edge 38 fig. 3) and the noise reducing elements (see airflow modifying elements adjacent trailing edge 40 in fig. 3) extend in opposite longitudinal directions from the first end to the second end (see leading edge 38 and trailing edge 40 in fig. 3), the second local side surface of each of the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) and the at least one base part (see base in examiner forming a continuous flat side surface (shown in examiner figure 1 to make up a continuous bottom surface) and being configured to contact and/or to be directly attached (“the vortex generator(s) 32 may be mounted to the exterior of the rotor blade 16 through the use of, for example, adhesive or suitable mechanical fasteners.” para. 36) to said side surface of the wind turbine blade (see suction side 20 of blade 16 fig. 3), and wherein the noise reducing device has a local edge surface (see forward facing edge of 34 in fig. 3, which is part of 32; local edge surface is also referenced in Examiner Figure 1 below) facing the first end (38 fig. 3).  

Regarding Claim 3, Wetzel recites the noise reducing device according to claim 1, wherein at least the airflow modifying elements or the noise reducing elements are integrally formed with the at least one base part (the airflow modifying elements 35 at both leading edge 38 and trailing edge 40 are shown to be integrally formed with the base in examiner figure 1).  

Regarding Claim 6, Wetzel recites the noise reducing device according to claim 1, wherein each of the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) has a first length measured from the first proximal end (see 1st proximal end in examiner figure 1) to the first end (leading edge 38 fig. 3) and each of the noise reducing elements (downstream airflow modifying elements 35 in fig. 3) has a second length measured from the second proximal end (see 2nd proximal end in examiner figure 1) to the second end (trailing edge 40 fig. 3), wherein the first length is equal to or less than the second length (the lengths of the upstream airflow modifying elements 35 and the downstream airflow modifying elements 35 are shown to be more or less equal in fig. 3).  

Regarding Claim 7, Wetzel recites the noise reducing device according to claim 1, wherein each of the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) has a first width measured along the first proximal end (see 1st proximal end in examiner figure 1) and each of the noise reducing elements (see downstream airflow modifying elements 35 in fig. 3) has a second width measured along the second proximal end (see 2nd proximal end in examiner figure 1), wherein the first width is equal to or less than the second width (the width of the serrations for the upstream airflow modifying elements 35 and the downstream airflow modifying elements is shown to be the same in fig. 3).  

Regarding Claim 8, Wetzel recites the noise reducing device according to claim 1, wherein each of the airflow modifying elements (see serrations that make up the airflow modifying elements 35 adjacent the leading edge 38 in fig. 3) has a first profile and each of the noise reducing elements (see serrations that make up the airflow modifying elements adjacent the trailing edge 38 fig. 3) has a second profile, wherein the first profile differs from the second profile.
 (“Characteristics, such as a width, length, shape, or orientation” and “each individual edge feature 42 may have individual characteristics as required to achieve optimum noise reduction characteristics. In alternative embodiments, however, various groups of edge features 42 may have similar characteristics” para. 42; this recitation stating that different groups may have similar characteristics (e.g. width length, shape, or orientation), but not the same, also means that these groups would have some differing characteristics to. This section means that the upstream airflow modifying elements 35 can have a different profile from the downstream airflow modifying elements 35).  

Regarding Claim 9, Wetzel recites the noise reducing device according to claim 1, wherein said first local side surface of at least the airflow modifying elements (upstream airflow modifying elements 35 in fig. 3) has a tapered profile in a width direction and/or in a length direction (the serrations of the upstream airflow modifying elements 35 are show to have a tapered profile in a width direction due to their serrated shape).  

Regarding Claim 10, Wetzel recites the noise reducing device according to claim 1, wherein at least the airflow modifying elements (upstream airflow modifying elements 35 are shown to be serrations in fig. 3) are serrations.  

Regarding Claim 11, Wetzel recites the noise reducing device according to claim 10, wherein the noise reducing elements (downstream airflow modifying elements 35 in fig. 3 are shown to be serrations) are serrations.  

Regarding Claim 12, Wetzel recites a wind turbine blade (16 fig. 2) for a wind turbine (10 fig. 1), extending in a longitudinal direction from a blade root (28 fig. 2) to a tip end (30 fig. 2) and further in a chordwise direction from a leading edge (24 fig. 2) to a trailing edge (26 fig. 2), the wind turbine blade (16 fig. 2) comprising a first side surface defining a pressure side (pressure side surface 22 fig. 2) and a second side surface defining a suction side (suction side surface 20 fig. 2), wherein at least one noise reducing device (see plurality of 32 in fig. 2) according to claim 1 (see rejection of claim 1 with Wetzel above) is attached to one of said first and second side surfaces (“A plurality of unique vortex generators 32 in accordance with aspects of the invention described in greater detail below are placed at any location on either or both of the flow surfaces 20, 22 of the , wherein the at least one noise reducing device is arranged relative to the trailing edge (as shown in fig. 2 the vortex generators 32 are arranged a relative distance from the trailing edge 26 of the blade 16).

Regarding Claim 13, Wetzel recites the wind turbine blade according to claim 12, wherein at least the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) or the at least one base part of the at least one noise reducing device (32 fig. 3) is arranged on said one of the first and second side surfaces and extends towards the leading edge (the airflow modifying elements 35 adjacent the leading edge 38 are shown to be disposed on the suction side 20 of the rotor blade 16 and extend towards the upstream direction, i.e. towards the leading edge 28 of the blade 16 fig. 2).  


    PNG
    media_image1.png
    470
    838
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 3 from Wetzel

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0142671, herein referenced as Asheim, in view of Wetzel.
Regarding Claim 1, Asheim recites noise reduction device (serration plate 41 fig. 9) for a wind turbine blade (20 fig. 2), having a first end (see front end in Examiner Figure 2 below), a second end (see rear end in Examiner Figure 2), a first local side surface (side surface opposite from the one shown in fig. 9) and a second local side surface (see side surface shown in fig. 9) arranged between the first end and the second end (see rear end and front end in Examiner Figure 2), wherein the noise reducing device (41 fig. 9) is configured for attachment to a side surface (“attachment portion 43 which is arranged and prepared for attaching the serrated panel 41 to the remaining part of the rotor blade.” Para. 87) of the wind turbine blade (20 fig. 2), 
the noise reducing device (41 fig. 9) comprising a plurality of noise reducing elements (see serrations such as 31 and 32 in fig. 9; “This shape and orientation of the teeth has been proven as particularly advantageous for load reduction, noise reduction and lift increase of the rotor blade” para. 48) and at least one base part (see base in Examiner Figure 2), the noise reducing elements (serrations such as teeth 31 and 32 fig. 9) extending from an opposite facing second proximal end (see second proximal end in Examiner Figure 2) to the second end (see rear end in Examiner Figure 2), and the at least one base part (see base in Examiner Figure 2) extending from the [an forward region] to the second proximal end (see base and second proximal end in Examiner Figure 2), 
wherein the noise reducing device (41 fig. 9) has a local edge surface (see local edge surface in Examiner Figure 2) facing the first end (see front end in Examiner Figure 2). 

However, Asheim fails to anticipate the noise reducing device comprising a plurality of airflow modifying elements,
the airflow modify elements extending from a first proximal end to the first end,
the at least one base part extending from the first proximal end to the second proximal end
wherein the airflow modifying element and the noise reducing elements extend in opposite longitudinal directions from the first end to the second end, 
the second local side surface of each of the airflow modifying elements and the at least one base part forming a continuous flat side surface and being configured to contact and/or to be directly attached to said side surface of the wind turbine blade.

Asheim and Wetzel are analogous art in that both relate to the field of endeavor of wind turbine blades.
Wetzel teaches of the noise reducing device (32 fig. 3) comprising a plurality of airflow modifying elements (see airflow modifying elements 35 which are at leading edge 38 in fig. 3).
the airflow modify elements (35 fig. 3) extending from a first proximal end (see roots/troughs of serrations 35 in fig. 3) to the first end (tips of serrations 35 or leading edge 38 in fig. 3),
Wetzel teaches that “these edge features 42 formed within at least one of the leading edge 38 or trailing edge 40 so as to reduce laminar boundary layer instability noise” in para. 40. Para. 36 describes that the vortex generator 32 fig. 3 may also be mounted in the pressure side surface.

Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the forwardmost edge of the serrated panel with the serrated edge features from Wetzel so as to reduce laminar boundary layer instability noise” as taught by Wetzel. 

This modification of Asheim in view of Wetzel above would result in wherein the airflow modifying element and the noise reducing elements extend in opposite longitudinal directions from the first end to the second end (the serrations from Wetzel, as used to modify Asheim, would extend towards the forward direction while the aft serrations from Asheim would be extending in the opposite direction, i.e. rearward),
the at least one base part extending from the first proximal end to the second proximal end (the base would extend from the 2nd proximal end in Examiner Figure 2 to the root of the serrations of Wetzel, as used to modify Asheim above. The roots of the serrations forming the first proximal),
the second local side surface of each of the airflow modifying elements and the at least one base part forming a continuous flat side surface (as shown in fig. 3 of Wetzel, as used to modify Asheim, the serrations are formed as a continuous flat piece with a base component. As such, modification of Asheim with the teaches of Wetzel would result in serrations, i.e. airflow modifying elements, and the base in Examiner Figure 2, also see 43 fig. 9 of Asheim, be formed as a continuous flat side surface) and being configured to contact and/or to be directly attached to said side surface of the wind turbine blade (“attachment portion 43 which is arranged and prepared for attaching the serrated panel 41 to the remaining part of the rotor blade” para. 87 of Asheim). 

Regarding Claim 15, the combination of Asheim and Wetzel comprises the noise reducing device according to claim 1, wherein the local edge surface is arranged at or adjacent to the second proximal end (local edge surface and second proximal end are shown to be adjacent to each other in Examiner Figure 2 below, annotated version of fig. 9 from Asheim).


    PNG
    media_image2.png
    1080
    1580
    media_image2.png
    Greyscale

Examiner Figure 2 – annotated version of fig. 9 of Asheim

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as addressing the claim objection for claim 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
US 11220993 – US patent grant of prior art Asheim cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745